— In a proceeding pursuant to CPLR article 78 to direct the respondents to calculate a sentence of imprisonment imposed upon the appellant to run concurrently with a prior undischarged term of imprisonment, the appeal is from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated December 1, 1981, which dismissed the petition.
Appeal dismissed as moot, without costs or disbursements.
Inasmuch as the petitioner has already served his sentence, any question regarding the sentencing court’s failure to expressly mention that, pursuant to Penal Law § 70.25 (2-a), his sentence was to run consecutively with an undischarged term on a prior sentence, has been rendered academic, and the instant proceeding is, accordingly, dismissed as moot. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.